  Dane Exnowski, SBN 281996                                                   FOR COURT USE ONLY
  McCalla Raymer Leibert Pierce, LLP
  301 E. Ocean Boulevard, Suite 1720
  Long Beach, CA 90802
  Telephone: 562-661-5060
  Fax: 562-661-5060
  Dane.Exnowski@mccalla.com




   Movant appearing without an attorney
   Attorney for Movant

                                       UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA – SANTA BARBARA DIVISION

  In re:                                                                        CASE NO.: 9:18-bk-11563-DS
  Lalaine Pillado Holland,                                                      CHAPTER: 13

                                                                                  NOTICE OF MOTION AND MOTION
                                                                                 FOR RELIEF FROM THE AUTOMATIC
                                                                                               STAY
                                                                                       UNDER 11 U.S.C. § 362
                                                                                    (with supporting declaration)
                                                                                         (REAL PROPERTY)
                                                                                DATE: March 12, 2019
                                                                                TIME: 1:00 p.m.

                                                                  Debtor        COURTROOM: 201
 Movant:        Wells Fargo Bank, N.A.



1. Hearing Location:

 255 East Temple Street, Los Angeles, CA 90012                                  411 West Fourth Street, Santa Ana, CA 92701
 21041 Burbank Boulevard, Woodland Hills, CA 91367                              1415 State Street, Santa Barbara, CA 93101
 3420 Twelfth Street, Riverside, CA 92501


2. Notice is given to the Debtor and trustee (if any)(Responding Parties), their attorneys (if any), and other interested
   parties that on the date and time and in the courtroom stated above, Movant will request that this court enter an order
   granting relief from the automatic stay as to Debtor and Debtor's bankruptcy estate on the grounds set forth in the
   attached Motion.

           MtnMfr_CAC_R14                                                                                                      BK-009456-18-2
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

           June 2017                                                               Page 1                               F 4001-1.RFS.RP.MOTION
3. To file a response to the motion, you may obtain an approved court form at www.cacb.uscourts.gov/forms for use in
   preparing your response (optional LBR form F 4001-1.RFS.RESPONSE), or you may prepare your response using
   the format required by LBR 9004-1 and the Court Manual.

4. When serving a response to the motion, serve a copy of it upon the Movant's attorney (or upon Movant, if the motion
   was filed by an unrepresented individual) at the address set forth above

5. If you fail to timely file and serve a written response to the motion, or fail to appear at the hearing, the court may deem
   such failure as consent to granting of the motion.

6.  This motion is being heard on REGULAR NOTICE pursuant to LBR 9013-1(d). If you wish to oppose this motion,
     you must file and serve a written response to this motion no later than 14 days before the hearing and appear at
     the hearing.

7.  This motion is being heard on SHORTENED NOTICE pursuant to LBR 9075-1(b). If you wish to oppose this
     motion, you must file and serve a response no later than ____________ and (time) __________; and, you may
     appear at the hearing.

    a.  An application for order setting hearing on shortened notice was not required (according to the calendaring
         procedures of the assigned judge).

    b.  An application for order setting hearing on shortened notice was filed and was granted by the court and such
         motion and order have been or are being served upon the Debtor and upon the trustee (if any).

    c.    An application for order setting hearing on shortened notice was filed and remains pending. After the court
           rules on that application, you will be served with another notice or an order that specifies the date, time and
           place of the hearing on the attached motion and the deadline for filing and serving a written opposition to the
           motion.



Date:    January 25, 2019                                                         McCalla Raymer Leibert Pierce, LLP
                                                                                  Printed name of law firm (if applicable)
                                                                                  Dane Exnowski
                                                                                  Printed name of individual Movant or attorney for Movant

                                                                                  /s/ Dane Exnowski
                                                                                  Signature of individual Movant or attorney for Movant




MtnMfr_CAC_R14
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 2                               F 4001-1.RFS.RP.MOTION
             MOTION FOR RELIEF FROM THE AUTOMATIC STAY AS TO REAL PROPERTY
1. Movant is the:

     Holder: Movant has physical possession of a promissory note that either (1) names Movant as the payee under
         the promissory note or (2) is indorsed to Movant, or indorsed in blank, or payable to bearer.
    Beneficiary: Movant is either (1) named as beneficiary in the security instrument on the subject property (e.g.,
         mortgage or deed of trust) or (2) is the assignee of the beneficiary.
     Servicing agent authorized to act on behalf of the Holder or Beneficiary.
     Other (specify):
2. The Property at Issue (Property):

    a. Address:
         Street address:                1683 KLECK RD
         Unit/suite number:
         City, state, zip code:         Paso Robles, CA, 93446

    b. Legal description, or document recording number (including county of recording), as set forth in Movant's deed of
       trust (attached as Exhibit 1): 2014006249, San Luis Obispo County

3. Bankruptcy Case History:
    a. A  voluntary  involuntary bankruptcy petition under chapter  7  11  12  13 was filed on: 09/26/2018.
    b. An order to convert case to chapter  7  11  12  13 was entered on ____________.
    c.   Plan was confirmed on ____________.
4. Grounds for Relief from Stay:
    a.  Pursuant to 11 U.S.C. § 362(d)(1), cause exists to grant Movant relief from stay as follows:
         (1)  Movant's interest in the Property is not adequately protected.
              (A)  Movant's interest in the Property is not protected by an adequate equity cushion.
              (B)  The fair market value of the Property is declining and payments are not being made to Movant
                    sufficient to protect Movant's interest against that decline.
              (C) Proof of insurance regarding the Property has not been provided to Movant, despite the Debtor's
                    obligation to insure the collateral under the terms of Movant's contract with the Debtor.
         (2) The bankruptcy case was filed in bad faith.
              (A)  Movant is the only creditor, or one of very few creditors, listed or scheduled in the Debtor's case
                    commencement documents.
              (B)  The Property was transferred to the Debtor either just before the bankruptcy filing or after the filing.
              (C)  A non-individual entity was created just prior to the bankruptcy petition date for the sole purpose of
                    filing this bankruptcy case.
              (D)  Other bankruptcy cases have been filed in which an interest in the Property was asserted.
              (E)  The Debtor filed only a few case commencement documents with the bankruptcy petition. Schedules
                    and the statement of financial affairs (or chapter 13 plan, if appropriate) have not been filed.
              (F)  Other (see attached continuation page)


MtnMfr_CAC_R14
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 3                               F 4001-1.RFS.RP.MOTION
         (3)  (Chapter 12 or 13 cases only)
              (A) All payments on account of the Property are being made through the plan.
                     Preconfirmation  Postconfirmation plan payments have not been made to the chapter 12 trustee
                    or chapter 13 trustee.
              (B) Postpetition mortgage payments due on the note secured by a deed of trust on the Property have not
                    been made to Movant.
         (4) The Debtor filed a Statement of Intentions that indicates the Debtor intends to surrender the Property.
         (5) The Movant regained possession of the Property on ______________, which is  prepetition 
               postpetition.
         (6) For other cause for relief from stay, see attached continuation page.
    b.         Pursuant to 11 U.S.C. § 362(d)(2)(A), the Debtor has no equity in the Property; and, pursuant to §
              362(d)(2)(B), the Property is not necessary to an effective reorganization.
    c.    Pursuant to 11 U.S.C. § 362(d)(3), the Debtor has failed, within the later of 90 days after the order for relief or
              30 days after the court determined that the Property qualifies as "single asset real estate" as defined in 11
              U.S.C. § 101(51B) to file a reasonable plan of reorganization or to commence monthly payments.
    d.  Pursuant to 11 U.S.C. § 362(d)(4), the Debtor's filing of the bankruptcy petition was part of a scheme to delay,
         hinder, or defraud creditors that involved:
              (1)  The transfer of all or part ownership of, or other interest in, the Property without the consent of
                    Movant or court approval; or
              (2)  Multiple bankruptcy cases affecting the Property.

5.  Grounds for Annulment of the Stay. Movant took postpetition actions against the Property or the Debtor.

    a.  These actions were taken before Movant knew the bankruptcy case had been filed, and Movant would have
         been entitled to relief from the stay to proceed with these actions.

    b.  Movant knew the bankruptcy case had been filed, but Movant previously obtained relief from stay to proceed
         with these enforcement actions in prior bankruptcy cases affecting the Property as set forth in Exhibit ___.

    c.   Other (specify):

6. Evidence in Support of Motion: (Declaration(s) MUST be signed under penalty of perjury and attached to this
   motion)

    a. The REAL PROPERTY DECLARATION on page 6 of this motion.
    b.  Supplemental declaration(s).
    c.    The statements made by Debtor under penalty of perjury concerning Movant's claims and the Property as set
              forth in Debtor's case commencement documents. Authenticated copies of the relevant portions of the case
              commencement documents are attached as Exhibit 5.
    d. Other: On 6/5/2017, Lalaine P. Holland and John R Holland executed a Loan Modification Agreement (Deed of Trust) modifying the
         terms of the Note and Deed of Trust. A true and correct copy is attached hereto as Exhibit 4.
7.  An optional Memorandum of Points and Authorities is attached to this motion.




MtnMfr_CAC_R14
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 4                               F 4001-1.RFS.RP.MOTION
Movant requests the following relief:

1. Relief from the stay is granted under:  11 U.S.C. § 362(d)(1)  11 U.S.C. § 362(d)(2)  11 U.S.C. § 362(d)(3).

2.  Movant (and any successors or assigns) may proceed under applicable nonbankruptcy law to enforce its
     remedies to foreclose upon and obtain possession of the Property.

3.  Movant, or its agents, may, at its option, offer, provide and enter into a potential forbearance agreement, loan
     modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its
     servicing agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.

4.  Confirmation that there is no stay in effect.

5.  The stay is annulled retroactive to the bankruptcy petition date. Any postpetition actions taken by Movant to
     enforce its remedies regarding the Property shall not constitute a violation of the stay.

6.  The co-debtor stay of 11 U.S.C. §1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
     the same terms and conditions as to the Debtor.

7.  The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

8.  A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
of any future bankruptcy filing concerning the Property for a period of 180 days from the hearing on this Motion:
                        without further notice, or  upon recording of a copy of this order or giving appropriate notice of
             its entry in compliance with applicable nonbankruptcy law.

9.  Relief from the stay is granted under 11 U.S.C. § 362(d)(4): If recorded in compliance with applicable state laws
     governing notices of interests or liens in real property, the order is binding in any other case under this title
     purporting to affect the Property filed not later than 2 years after the date of the entry of the order by the court,
     except that a debtor in a subsequent case under this title may move for relief from the order based upon changed
     circumstances or for good cause shown, after notice and hearing.

10.  The order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
      interest in the Property for a period of 180 days from the hearing of this Motion:
                      without further notice, or  upon recording of a copy of this order or giving appropriate notice of
           its entry in compliance with applicable nonbankruptcy law.

11.  The order is binding and effective in any future bankruptcy case, no matter who the debtor may be:
                    without further notice, or  upon recording of a copy of this order or giving appropriate notice of
         its entry in compliance with applicable nonbankruptcy law.

12.  Upon entry of the order, for purposes of Cal. Civ. Code § 2923.5, the Debtor is a borrower as defined in Cal. Civ.
      Code § 2920.5(c)(2)(C).

13.  If relief from stay is not granted, adequate protection shall be ordered.

14.  See attached continuation page for other relief requested.

Date:   January 25, 2019                                                          McCalla Raymer Leibert Pierce, LLP
                                                                                  Printed name of law firm (if applicable)
                                                                                  Dane Exnowski
                                                                                  Printed name of individual Movant or attorney for Movant
                                                                                  /s/ Dane Exnowski
                                                                                  Signature of individual Movant or attorney for Movant

MtnMfr_CAC_R14
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 5                               F 4001-1.RFS.RP.MOTION
                                                 REAL PROPERTY DECLARATION

I, Joselle Bracy , declare:

1. I have personal knowledge of the matters set form in this declaration and, if called upon to testify, I could and would
   competently testify thereto. I am over 18 years of age. I have knowledge regarding Movant's interest in the real
   property that is the subject of this Motion (Property) because (specify):

    a.    □ I am the Movant.

    b.    □ I am employed by Movant as (state title and capacity):

    c.    � Other (specify): SEE SIGNATURE PAGE BELOW

2. a. □ I am one of the custodians of the books, records and files of Movant that pertain to loans and extensions of
           credit given to Debtor concerning the Property. I have personally worked on the books, records and files, and
           as to the following facts, I know them to be true of my own knowledge or I have gained knowledge of them
           from the business records of Movant on behalf of Movant. These books, records and files were made at or
           about the time of the events recorded, and which are maintained in the ordinary course of Movant's business
           at or near the time of the actions, conditions or events to which they relate. Any such document was prepared
           in the ordinary course of business of Movant by a person who had personal knowledge of the event being
           recorded and had or has a business duty to record accurately such event. The business records are available
           for inspection and copies can be submitted to the court if required.

    b.   � Other (see attached): SEE ATTACHED CONTINUATION SHEET

3. The Movant is:

    a.    � Holder: Movant has physical possession of a promissory note that (1) names Movant as the payee under the
              promissory note or (2) is indorsed to Movant, or indorsed in blank, or payable to bearer. A true and correct
              copy of the note, with affixed allonges/indorsements, is attached as Exhibit 2.

    b.    � Beneficiary: Movant is either (1) named as beneficiary in the security instrument on the subject property (e.g.,
              mortgage or deed of trust) or (2) is the assignee of the beneficiary. True and correct copies of the recorded
              security instrument and assignments are attached as Exhibits 1 & 3, respectively.

    c.    □ Servicing agent authorized to act on behalf of the:
              □ Holder.
              □ Beneficiary.

    d.    □ Other (specify):
    4. a. Address:
          Street address:               1683 KLECK RD
          Unit/suite number:
          City, state, zip code:        Paso Robles, CA, 93446

          b. Legal description, or document recording number (including county of recording), as set forth in Movant's
              deed of trust (attached as Exhibit 1): 2014006249, San Luis Obispo County




MtnMfr_CAC_R14
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                               Page 6                                F 4001-1.RFS.RP.MOTION
5. Type of property (check all applicable boxes):
     a.   � Debtor's principal residence                                     b.   □ Other residence
     c.   □ Multi-unit residential                                           d.   □ Commercial
     e.   □ Industrial                                                       f.   □ Vacant land
     g.   □ Other (specify):

6. The nature of Debtor's interest in the Property:
     a.   □ Sole owner
     b.   � Co-owner(s) (specify): Lalaine P Holland and John R Holland
     c.   □ Lienholder (specify):
     d.   □ Other (specify):
     e.   � Debtor � did □ did not list the Property in the Debtor's schedules.
     f.   � The Debtor acquired the interest in the Property by □ grant deed □ quitclaim deed � trust deed.
              The deed was recorded on (date): 2/18/2014

7. Movant holds a �    deed of trust              □ judgment lien □ other (specify)                                                                _
   that encumbers the Property.

     a.   � A true and correct copy of the document as recorded is attached as Exhibit 1.
     b.   � A true and correct copy of the promissory note or other document that evidences the Movant's claim is
              attached as Exhibit 2. A true and correct copy of the 2017 loan modification is attached as Exhibit 4.
     c.   � A true and correct copy of the assignment(s) transferring the beneficial interest under the note and deed of
              trust to Movant is attached as Exhibit 3.

8. Amount of Movant's claim with respect to the Property:
                                                             PREPETITION                             POSTPETITION                        TOTAL
a    Principal:                                                                                                                      $410,401.92
b.   Accrued interest:                                                                                                                $32,850.46
c.   Late charges:                                                                                                                       $409.72
d.   Costs (attorney's fees, foreclosure fees, other costs):                                                                           $1,448.25
e.   Advances (property taxes, insurance):                                                                                             $9,124.48
f.   Less suspense account or partial balance paid:                                                                                        $7.66
g.   TOTAL CLAIM as of (date): 01/09/2019                                                                                            $454,227.17
h.   □ Loan is all due and payable because it matured on (date)
9. Status of Movant's foreclosure actions relating to the Property (fill the date or check the box confirming no such action
   has occurred).

     a.      Notice of default recorded on (date): 11/21/17 or                    □ none recorded.
     b.      Notice of sale recorded on (date): 3/12/2018 or                 □ none recorded.
     c.      Foreclosure sale originally scheduled for (date):                              or   � none scheduled.
     d.      Foreclosure sale currently scheduled for (date):                               or � none scheduled.
     e.      Foreclosure sale already held on (date):                              or   � none held.
     f.      Trustee's deed upon sale already recorded on (date):                                  or   � none recorded.




MtnMfr_CAC_R14
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                               Page 7                                F 4001-1.RFS.RP.MOTION
10. Attached (optional) as Exhibit 6 is a true and correct copy of a POSTPETITION statement of account that accurately
    reflects the dates and amounts of all charges assessed to and payments made by the Debtor since the bankruptcy
    petition date.

11.   □ (Chapter 7 and 11 cases only) Status of Movant's loan:
      a. Amount of current monthly payment as of the date of this declaration: $                        for the month of

      b. Number of payments that have become due and were not made: Total amount:
      c.    Future payments due by time of anticipated hearing date (if applicable):
            An additional payment of $ will come due on (date) , and on the                     day of each month thereafter. If the payment
            is not received within   days of said due date, a late charge of $                      will be charged to the loan.
      d. The fair market value of the Property is $ established by:
            (1)   □ An appraiser's declaration with appraisal is attached as Exhibit .
            (2)   □ A real estate broker or other expert's declaration regarding value is attached as Exhibit .
            (3)   □ A true and correct copy of relevant portion(s) of the Debtor's schedules is attached as Exhibit
            (4)   □ Other (specify):
      e. Calculation of equity/equity cushion in property:
         Based upon □ a preliminary title report □ the Debtor's admissions in the schedules filed in this case, the
         Property is subject to the following deed(s) of trust or lien(s) in the amounts specified securing the debt against
         the Property:

                                                    Name of Holder                            Amount as Scheduled              Amount Known to
                                                                                               by Debtor (if any)             Declarant and Source
       1st deed of trust:
       2nd deed of trust
       3rd deed of trust:
       Judgment liens:
       Taxes:
       Other
       TOTAL DEBT: $

      f.    Evidence establishing the existence of these deed(s) of trust and lien(s) is attached as Exhibit 1 and consist of:
            (1)   □ Preliminary title report.
            (2)   □ Relevant portions of the Debtor's schedules.
            (3)   □ Other (specify):

      g.    □ 11 U.S.C. § 362(d)(1) - Equity Cushion:
                  I calculate that the value of the "equity cushion" in the Property exceeding Movant's debt and any lien(s)
                  senior to Movant's debt is $        and is     % of the fair market value of the Property.

      h.   □ 11 U.S.C. § 362(d)(2)(A) - Equity:
                  By subtracting the total amount of all liens on the Property from the value of the Property as set forth in
                  Paragraph 11(e) above, I calculate that the Debtor's equity in the Property is $.




MtnMfr_CAC_R14
             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 8                                F 4001-1.RFS.RP.MOTION
i.    □ Estimated costs of sale: $                           (estimated based upon % of estimated gross sales price)

j.    □ The fair market value of the Property is declining because:

12.   � (Chapter 12 and 13 cases only) Status of Movant's loan and other bankruptcy case information:
      a. A 341(a) meeting of creditors is currently scheduled for (or concluded on) the following date: 11/7/2018
      A plan confirmation hearing currently scheduled for (or concluded on) the following date: 1/17/2019
      A plan was confirmed on the following date (if applicable): n/a
      b. Postpetition preconfirmation payments due BUT REMAINING UNPAID since the filing of the case:
                       Number of                  Number of                 Amount of Each Payment
                       Payments                  Late Charges                   or Late Charge                            Total
                          4                                               $2,560.21                                 $10,240.84
                                                                          $                                         $
                                                                          $                                         $
                                                                          $                                         $
                                                                          $                                         $
                                                                          $                                         $
                                                                          $                                         $
                                                                          $                                         $

                (See attachment for additional breakdown of information attached as Exhibit .)
      c.        Postpetition postconfirmation payments due BUT REMAINING UNPAID since the filing of the case:

                       Number of                  Number of                   Amount of Each Payment
                       Payments                  Late Charges                    or Late Charge                              Total
                                                                          $                                         $
                                                                          $                                         $
                                                                          $                                         $
                                                                          $                                         $
                                                                          $                                         $
                                                                          $                                         $


           d.    Post-petition advances or other charges due but unpaid:                                                                    $0.00
                 (For details of type and amount, see Exhibit                 )
           e.    Attorney's fees and costs:                                                                                                 $0.00
                 (For details of type and amount, see Exhibit                 )
           f.    Less suspense account of partial paid balance:                                                                             $0.00
                                                               TOTAL POSTPETITION
                                                               DELINQUENCY:                                $10,240.84
      g. Future payments due by time of anticipated hearing date (if applicable):
      An additional payment of $2,560.21 will come due on 2/01/2019 (date), and on the 1st day of each month thereafter.
      If the payment is not received within n/a days of said due date, a late charge of n/a will be charged to the loan.
      h. Amount and date of the last 3 post-petition payments received from the Debtor in good funds, regardless of how
      applied (if applicable):

                $n/a                    received on (date)             n/a
                $n/a                    received on (date)             n/a
                $n/a                    received on (date)             n/a
      i.        □ The entire claim is provided for in the Chapter 12 or 13 plan and post-petition plan payments are delinquent. A
                    plan payment history is attached as Exhibit “ See attached declaration(s) of chapter 12 trustee or 13 trustee
                    regarding receipt of payments under the plan (attach LBR form F4001-1.DEC.AGENT.TRUSTEE).
MtnMfr_CAC_R14
                 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                     Page 9                               F 4001-1.RFS.RP.MOTION
 13. • Proof of insurance regarding the Property has not been provided to Movant, despite the Debtor's obligation to
        insure the collateral under the terms of Movant's contract with the Debtor.

 14.   •    The court determined on (date) _ _ _ _ _that the Property qualifies as "single asset real estate" as defined in
             11 U.S.C. § 101 (51 B) . More than 90 days have passed since the filing of the bankruptcy petition ; more than 30
             days have passed since the court determined the Property qualifies as single asset real estate; the Debtor has
             not filed a plan of reorganization that has a reasonable possibility of being confirmed within a reasonable time ; or
             the Debtor has not commenced monthly payments to Movant as required by 11 U.S.C. § 362(d)(3).

 15.   • The Debtor's intent is to surrender the Property. A true and orrect copy of the Debtor's statement of intentions is
             attached as Exhibit__

 16. • MovantregainedpossessionofthePropertyon(date) _ _ _ _ _ , which is • prepetition                                              •   post-petition.

 17.   •    The bankruptcy case was filed in badfaith :

       a.    •   Movant is the only creditor or one of few creditors listed n the Debtor's case commencement documents.

       b.    •    Other bankruptcy cases have been filed in wh ich an i terest in the Property was asserted .

       c.    •   The Debtor filed only a few case commencement documents. Schedules and a statement of financial affairs
                  (or chapter 13 plan , if appropriate) have not been filed .

       d.    •   Other (specify) :

 18.   •    The filing of the bankruptcy petition was part of a scheme to delay, hinder, or defraud creditors that involved:

       a.    •    The transfer of all or part ownership of, or other interest in , the Property without the consent of Movant or
                      court approval. See attached continuation page for facts establishing the scheme.

       b.    •   Multiple bankruptcy cases affecting the Property include:
                                         I
             •     See attached continuation page for information about ther bankruptcy cases affecting the Property.


             •     See attached continuation page for facts establishing t at the multiple bankruptcy cases were part of a
                   scheme to delay, hinder, or defraud creditors.

 19.   •    Enforcement actions taken after the bankruptcy petition was filed are specified in the attached supplemental
               declaration( s).

       a.    •   These actions were taken before Movant knew the ban ruptcy case had been filed , and Movant would have
                  been entitled to relief from stay to proceed with these actions.

       b.    •   Although Movant knew the bankruptcy case was filed , ovant previously obtained relief from stay to proceed
                  with these enforcement actions in prior bankruptcy cases affecting the Property as set forth in Exhibit_ _ .

       c.    •    For other facts justifying annulment, see attached continuation page.


 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


1/23/2019                                   Joselle Bracy
  Date                                Printed Name




  MtnMfr CAC R14
                 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California .
                                                          CONTINUATION SHEET
                                                   (Continued from § (2)(b) of Declaration)

As an employee of Wells Fargo Bank, N.A. I have personal knowledge of and am familiar with the types of records
maintained by Wells Fargo Bank, N.A. in connection with the account that is the subject of the Motion (the “Account”) and
the procedures for creating those types of records. I have access to and have reviewed the books, records and files of
Wells Fargo Bank, N.A. that pertain to the Account and extensions of credit given to the Borrower(s) concerning the
property securing such Account. The information in this declaration is taken from Wells Fargo Bank, N.A. business
records regarding the Account. The records are: (a) made at or near the time of the occurrence of the matters recorded
by persons with personal knowledge of the information in the business record, or from information transmitted by persons
with personal knowledge; and (b) kept in the course of Wells Fargo Bank, N.A.’s regularly conducted business activities.
It is the regular practice of Wells Fargo Bank, N.A. to create and maintain such records.

                                                          CONTINUATION SHEET
                                                     (Continued from § 18 of Declaration)




MtnMfr_CAC_R14
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                               Page 11                               F 4001-1.RFS.RP.MOTION
                                         PROOF OF SERVICE OF DOCUMENT
         I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
         address is:
                                      1 N. Dearborn, Suite 1200, Chicago, IL 60602

         A true and correct copy of the foregoing document described as NOTICE OF MOTION AND MOTION
         FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 (with supporting declarations)
         (REAL PROPERTY) will be served or was served (a) on the judge in chambers in the form and manner
         required by LBR 5005-2(d); and (b) in the manner stated below:

         1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
         controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
         hyperlink to the document. On (date) 1/25/19, I checked the CM/ECF docket for this bankruptcy case or
         adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
         receive NEF transmission at the email addresses stated below:

         U.S. Trustee                                  Trustee                                       Debtor's Attorney
         ustpregion16.nd.ecf@usdoj.gov                  Elizabeth (ND) F Rojas(TR)                   Vaughn C Taus
                                                       cacb_ecf_nd@ch13wla.com                       tauslawyer@gmail.com
                     Service information
             continued on attached page                Creditor                                      Creditor
                                                       Valerie Smith                                 Richard E Rossi
                                                       Claims@recoverycorp.com                       richard@rossilegal.com


         2. SERVED BY UNITED STATES MAIL:
         On (date) 1/25/19, I *served the following persons and/or entities at the last known addresses in this
         bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
         in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
         constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
         document is filed. *caused to be served

            U.S. Bankruptcy Court Judge         Debtor                             Co-Debtor
            Honorable Deborah J. Saltzman       Lalaine Pillado Holland            John Holland
            255 E. Temple Street Suite 1634     1683 Kleck Road                    1683 Kleck Road
            Los Angeles, CA 90012               Paso Robles, CA 93446              Paso Robles, CA 93446
                                           Service information continued on attached page

         3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
         EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
         on (date) n/a, I served the following persons and/or entities by personal delivery, overnight mail service,
         or (for those who consented in writing to such service method), by facsimile transmission and/or email as
         follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
         judge will be completed no later than 24 hours after the document is filed.

                                                    Service information continued on attached page

         I declare under penalty of perjury under the laws of the United States of America that the foregoing is true
         and correct.

         January 25, 2019                                 Maria Bahena                                  /s/ Maria Bahena
         Date                                             Printed Name                                  Signature



PrfSrv_CAC_X14                                                                                                                   7879-N-8333
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2017
                                                              Page 12
                                                                                                  F 4001-1.RFS.RP.MOTION
